Citation Nr: 0201137	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  99-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of 
frostbite of both ears prior to November 17, 1998.

2. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the right ear for the period 
beginning November 17, 1998.

3. Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left ear for the period 
beginning November 17, 1998. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to March 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued the noncompensable 
evaluation for a history of frostbite, both ears.  The 
veteran subsequently perfected this appeal.

A hearing before the undersigned was held in January 2001.  
In February 2001, the Board remanded the case for additional 
development.  In June 2001, the RO increased the evaluation 
for residuals of frostbite to 10 percent for each ear, 
effective November 17, 1998.  The case has since returned to 
the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. For the period prior to January 12, 1998, the residuals of 
frostbite of the veteran's ears were manifested by mild 
symptoms bilaterally.

3. For the period beginning January 12, 1998, the residuals 
of frostbite of the veteran's ears were manifested by ear 
pain, cold sensitivity and numbness, worse on the right.

4. There is no medical evidence of tissue loss, color 
changes, locally impaired sensation, hyperhidrosis, or X-
ray abnormalities in either ear.


CONCLUSIONS OF LAW

1. For the period prior to January 12, 1998, the criteria for 
a 10 percent evaluation and no more for residuals of 
frostbite of the ears have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997).

2. Effective January 12, 1998, the criteria for a 10 percent 
evaluation and no more for residuals of frostbite of the 
right ear have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2001).

3. Effective January 12, 1998, the criteria for a 10 percent 
evaluation and no more for residuals of frostbite of the 
left ear have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7122 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that the veteran suffered 
second degree frostbite of both ears in January 1955.  A July 
1997 rating decision granted service connection for a history 
of frostbite, both ears, and assigned a noncompensable 
evaluation, which was continued in a December 1998 rating 
decision.  The veteran appealed the December 1998 rating 
decision.  During the course of the appeal, the RO increased 
the evaluation to 10 percent for each ear, effective November 
17, 1998.  The veteran contends that these evaluations do not 
adequately reflect the severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

I.  Appropriate rating for residuals of frostbite of both 
ears prior to January 12, 1998

Prior to January 12, 1998, the veteran's service-connected 
residuals of frostbite of both ears was rated analogous to 
the criteria in Diagnostic Code 7122.  Under this provision, 
residuals of unilateral or bilateral frozen feet with mild 
symptoms, chilblains, warranted a 10 percent evaluation.  
Residuals of frozen feet with persistent moderate swelling, 
tenderness, redness, etc. warranted a 20 percent evaluation 
(unilateral) and 30 percent (bilateral).  Residuals of frozen 
feet with loss of toes, or parts, and persistent severe 
symptoms warranted a 30 percent evaluation (unilateral) and 
50 percent (bilateral).  38 C.F.R. § 4.104, Diagnostic Code 
7122 (1997).

In September 1997, the veteran presented to VA with 
complaints that his ears hurt from air or cold weather and he 
was diagnosed with an upper respiratory infection and right 
otitis externa.  In October 1997, the veteran was seen at VA 
with complaints that his ears were beginning to bother him 
more and he reported popping sounds sometimes when he 
swallows.  On examination, his ears were within normal limits 
and he was referred to an ear, nose and throat (ENT) 
specialist.
On December 10, 1997, the veteran underwent an ENT consult.  
He complained of bilateral ear pain only in cold weather.  On 
examination, the veteran's ears were considered normal and it 
was noted he needs to cover his ears in cold weather. 

Considering the medical evidence of the severity of the 
residuals of frostbite of the veteran's ears for the period 
prior to January 12, 1998, the Board finds that the 
impairment more nearly approximates a 10 percent evaluation 
beginning December 10, 1997.  A rating in excess of 10 
percent is not warranted as there is no medical evidence of 
persistent moderate swelling, tenderness, or redness.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).

II.  Appropriate rating for residuals of frostbite of the 
ears on and after January 12, 1998

Effective January 12, 1998, Diagnostic Code 7122 was amended.  
Under the new provision, cold injury residuals with 
arthralgia or other pain, numbness or cold sensitivity in the 
affected parts warrants a 10 percent evaluation.  Cold injury 
residuals with arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected parts warrants a 
20 percent evaluation.  Cold injury residuals with arthralgia 
or other pain, numbness, or cold sensitivity plus two or more 
of the following:  tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected parts warrants a 
30 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 
7122 (2001).  According to Note (1), further revised 
effective August 13, 1998, amputations of finger or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, should be 
separately evaluated under other diagnostic codes.  Further, 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., should be separately evaluated unless they are 
used to support an evaluation under Diagnostic Code 7122.  
Id.  Note (2) provides that each affected part (e.g. hand, 
foot, ear, nose) be evaluated separately and the ratings 
combined in accordance with §§ 4.25 and 4.26.  Id. 

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  The 
Board finds the new criteria under Diagnostic Code 7122 to be 
more favorable as it is not necessary to rate by analogy and 
it also allows the affected part to be evaluated separately 
and combined in accordance with §§ 4.25 and 4.26.  See 
38 C.F.R. § 4.104, Diagnostic Code 7122, Note (2) (2001).  
The Board notes, however, that the revised rating criteria 
may not be applied to a claim prior to the effective date of 
the new regulation.  See 38 U.S.C.A. § 5110(g) (West 1991); 
Rhodan v. West, 12 Vet. App. 55 (1998).

Primary care records reveal that the veteran was treated 
during the period from approximately September 1997 to 
November 2000 for various complaints of bilateral earaches, 
allergic rhinitis and sinusitis which were treated with 
medications, including antibiotics.  

In a November 1998 statement in support of claim, the veteran 
indicated that as he gets older his ears seem to be getting 
worse.  He reported that boat riding or a brisk wind against 
his ears causes severe pain.  

Upon VA examination in May 1999, the veteran reported that 
any contact with cold, air conditioning or wind on his ears 
elicits a hurting and throbbing sensation.  On physical 
examination, the skin was intact on both ears and no scars or 
lesions were noted.  There was no tenderness upon inspection 
of the auricle and it had a firm elastic consistency.  The 
helix, antihelix, tragus and lobule of both ears was within 
normal limits with no deformity or scarring.  The tympanic 
membrane and canal was within normal limits.  Diagnosis was 
"[s]tatus post frostbite of the left and right ears."  

In October 2000, the veteran was seen in the VA primary care 
clinic with complaints of numbness and discomfort of the 
right ear for approximately one week.  The veteran reported 
problems with the ears since they were frostbitten in 1955.  
On physical examination, there was good light reflex of the 
tympanic membrane.  No lesions, cervical preauricular, 
postauricular or other cervical nodes were noted. 

The veteran underwent another VA examination in May 2001.  At 
this time, the veteran reported that he could not stand cold 
weather, air conditioning, or cold wind blowing on his ears.  
He further reported increased sensitivity on the edge of the 
right ear and sometimes numbness.  The right ear is more 
sensitive than the left.

On physical examination, there was no evidence of any color 
changes, peeling skin or blisters.  The veteran described 
cold sensitivity and had some numbness on the edges of the 
ears, worse on the right.  There were no ulcerations, 
exfoliation, or crusting.  Auditory canals looked normal 
although the tympanic membrane appeared slightly scarred 
bilaterally.  Diagnoses were as follows:   "1) Residuals, 
[f]rost bite ears, right worse than the left with pain and 
cold sensitivity.  Functional impairment is mild to moderate; 
and 2) Allergic rhinitis and chronic sinusitis history."  In 
the examiner's opinion, the veteran's ear symptoms of pain 
bilaterally, worse on the right, and increased sensitivity to 
cold are residuals of frostbite with functional impairment 
being mild to moderate.

Upon review of the medical evidence, the Board finds that 
effective January 12, 1998, a 10 percent evaluation is 
warranted for each ear.  An evaluation in excess of 10 
percent is not warranted because there is no medical evidence 
of tissue loss, color changes, locally impaired sensation, 
hyperhidrosis or X-ray abnormalities in either ear.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (2001). 

Finally, in determining that an evaluation in excess of 10 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (2001).  The veteran has not submitted evidence 
tending to show that his service-connected ear condition 
requires frequent periods of hospitalization or causes 
unusual interference with work other than that contemplated 
within the schedular standards.  Therefore, the Board finds 
no basis for further action.  VAOPGCPREC 6-96 (1996).

III.  Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into laws 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the July 1997 
rating decision, the December 1998 rating decision, the March 
1999 statement of the case (SOC), the June 1999 supplemental 
statement of the case (SSOC), the June 2001 rating decision 
and the June 2001 SSOC of what evidence would be necessary to 
warrant an increased evaluation for residuals of a cold 
injury.  The Board concludes that the discussions in the 
rating decisions, the SOC, and the SSOC's, adequately 
informed the veteran of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
January 1998, the veteran submitted a statement in support of 
claim wherein he indicated that he was examined for his 
service-connected ear condition at VAMC Birmingham in 
December 1997.  VA medical records for the period from 
September 1997 to December 1997 were subsequently associated 
with the claims folder.  At the January 2001 hearing, the 
veteran identified additional VA treatment, which was 
obtained and forwarded to the Board with a waiver of RO 
consideration.  The veteran has not identified additional 
treatment reports pertinent to his claim.  Further, in 
keeping with the duty to assist, the veteran was provided VA 
examinations in May 1999 and May 2001.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).









	(CONTINUED ON NEXT PAGE)



ORDER

For the period prior to January 12, 1998, a 10 percent 
evaluation and no more for residuals of frostbite of both 
ears is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Effective from January 12, 1998, a 10 percent evaluation and 
no more for residuals of frostbite of the right ear is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Effective from January 12, 1998, a 10 percent evaluation and 
no more for residuals of frostbite of the left ear is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

